130 T.C. No. 13



                UNITED STATES TAX COURT



   LETANTIA BUSSELL AND ESTATE OF JOHN BUSSELL, DECEASED,
  LETANTIA BUSSELL, SURVIVING SPOUSE, Petitioners v.
      COMMISSIONER OF INTERNAL REVENUE, Respondent



Docket No. 5766-04L.                 Filed May 29, 2008.



     R assessed income tax deficiencies, additions to
tax, penalties, and interest against PW and her husband
(H) for 1983, 1984, 1986, and 1987 (Ps’ unpaid tax
liabilities). In 1994 R filed notices of Federal tax
lien in California and Utah with regard to Ps’ unpaid
tax liabilities. In early 1995 PW and H filed a
bankruptcy petition under ch. 7 of the Bankruptcy Code.
The bankruptcy court issued a discharge order in the
bankruptcy case later that year.

     In 2000 PW and H were indicted and charged with
various violations associated with bankruptcy fraud.
In February 2002 H died, and no verdict was returned as
to him. PW was convicted of, among other crimes,
attempted evasion of payment of Ps’ unpaid tax
liabilities in violation of sec. 7201, I.R.C.

     In April 2002 R determined that (1) Ps’ unpaid tax
liabilities were excepted from discharge in bankruptcy
                            - 2 -

because PW was convicted of attempted evasion of
payment of Ps’ unpaid tax liabilities, and (2)
collection of Ps’ unpaid tax liabilities would be
jeopardized by delay. R served jeopardy levies and
collected amounts that were applied to Ps’ unpaid tax
liabilities. R subsequently issued to Ps a notice of
the jeopardy levies pursuant to secs. 6330 and 7429,
I.R.C. Ps requested and received an Appeals Office
hearing under sec. 6330, I.R.C. In March 2004 R sent
Ps a notice of determination upholding the decision to
proceed with the jeopardy levies. Ps timely petitioned
this Court to review R’s determination.

     Held: R did not abuse his discretion in
determining that (1) Ps’ unpaid tax liabilities were
excepted from discharge in bankruptcy by reason of PW’s
conviction for attempted evasion of payment of Ps’
unpaid tax liabilities and that (2) it was appropriate
to proceed with collection by serving the jeopardy
levies in dispute.

     Held, further, although Ps received a discharge
and were relieved of personal (in personam) liability
for the penalties and related interest that R assessed
for the years in issue, the liens that R filed before
Ps filed for bankruptcy attached to certain of Ps’
assets, survived the bankruptcy proceeding, and enabled
R to collect the penalties and interest by an action
against Ps in rem.

     Held, further, R complied with sec. 6331(a),
I.R.C., by providing Ps with notice and demand for
payment of their unpaid tax liabilities for the years
in issue before proceeding with collection by serving
the jeopardy levies in dispute.



Letantia Bussell, pro se.

Ronald S. Chun, for respondent.
                               - 3 -

     MARVEL, Judge:   Petitioners1 invoked the Court’s

jurisdiction pursuant to section 6330(d)2 to review respondent’s

determination that it was appropriate to collect petitioners’

unpaid tax liabilities for 1983, 1984, 1986, and 1987 (sometimes

referred to as the years in issue) by serving jeopardy levies.

As explained in detail below, we shall sustain respondent’s

determination.

                         FINDINGS OF FACT

     Some of the facts have been stipulated.   We incorporate the

stipulated facts into our findings by this reference.    Petitioner

Letantia Bussell (petitioner) resided in California when the

petition was filed.

     Petitioner was married to John Bussell (Mr. Bussell)

(collectively the Bussells) from 1972 until his death in 2002.

     Petitioner is a licensed physician with a specialty in

dermatology.   Since 1979 she has maintained a dermatology

practice in Beverly Hills, California.   From 1981 through



     1
      References to petitioners are to Letantia Bussell and the
Estate of John Bussell.
     2
      Unless indicated otherwise, all section references are to
the Internal Revenue Code in effect at all relevant times, and
all Rule references are to the Tax Court Rules of Practice and
Procedure. References to sections and chapters of the Bankruptcy
Code are to tit. 11 of the United States Code after the effective
date of amendments made thereto by the Bankruptcy Reform Act of
1994, Pub. L. 103-394, 108 Stat. 4106, that were effective for
bankruptcies filed on and after Oct. 22, 1994. Id. sec. 702, 108
Stat. 4150.
                               - 4 -

approximately 1995 petitioner conducted her medical practice

through various corporations including Letantia Bussell MD Inc.

Mr. Bussell was a licensed physician specializing in

anesthesiology until he became disabled in September 1992.

I.   Assessments for 1983, 1984, 1986, and 1987

      The Bussells filed joint Forms 1040, U.S. Individual Income

Tax Return, for 1983, 1984, 1986, and 1987.   Respondent

subsequently examined those tax returns and, pursuant to

deficiency procedures and other means, entered substantial

assessments of Federal income tax, additions to tax, penalties,

and interest for each year.   The validity of these assessments is

not in issue.3




      3
      Although the validity of the assessments is not in issue,
the Court has discovered an anomaly with regard to certain
assessments for 1986 and 1987. In particular, the Bussells filed
a petition with the Court at docket No. 6156-92 contesting a
notice of deficiency for 1986 and 1987. On June 25, 1993, the
Court entered an agreed decision at docket No. 6156-92 in which
the parties agreed in pertinent part that the Bussells were
liable for income tax deficiencies of $186,679 and $97,071.15 for
1986 and 1987, respectively. The agreed decision included a
stipulation below the signature of the Judge who entered the
decision that respondent claimed increased deficiencies of
$12,973 and $12,360.15 for 1986 and 1987, respectively. An
examination of the notice of deficiency for 1986 and 1987
suggests that these increased deficiencies were reflected in the
$186,679 and $97,071.15 deficiency amounts listed in the Court’s
decision. However, in September 1993 respondent entered
assessments for additional tax for 1986 and 1987 of $199,652 and
$109,431.30, respectively. Assuming the increased deficiencies
were already reflected in the deficiency amounts listed in the
Court’s decision, the $199,652 amount assessed for 1986 is
inflated by $12,973, and the $109,431.30 amount assessed for 1987
is inflated by $12,360.15.
                                - 5 -

II.    Notices of Balance Due and Notices of Intent To Levy

       Between November 1992 and October 1993 respondent sent the

Bussells multiple notices of balance due for each of the years in

issue to correspond with the assessments mentioned above.

       Between May and November 1993 respondent sent the Bussells

a separate notice of intent to levy for each of the years in

issue.

III.    Balances Due for the Years in Issue

       Petitioners failed to pay their taxes for the years in

issue.    Respondent’s records, as of May 29, 2002, reflected that

petitioners’ unpaid balances for 1983, 1984, 1986, and 1987

totaled $44,556.55, $61,422.27, $600,789.65, and $309,085.73,

respectively.    These amounts do not include substantial amounts

of accrued but unassessed interest for the years in issue

inasmuch as respondent’s Forms 4340, Certificate of Assessments,

Payments, and Other Specified Matters, indicate that respondent

last assessed interest for the taxable years 1983, 1984, 1986,

and 1987 between June and September 1993.

IV.    Notices of Federal Tax Lien for 1983, 1984, 1986, and 1987

       On March 10, 1994, respondent filed a notice of Federal tax

lien with the Los Angeles County Recorder’s Office with respect

to petitioners’ unpaid tax liabilities for the years in issue.

On September 6, 1994, respondent filed a notice of Federal tax
                                  - 6 -

lien in Coalville, Utah, with respect to petitioners’ unpaid tax

liabilities for the years in issue.

V.   The Bussells’ Bankruptcy Proceeding

      On March 7, 1995, the Bussells filed a petition under

chapter 7 of the Bankruptcy Code with the U.S. Bankruptcy Court

for the Central District of California.      The Bussells also filed

with the bankruptcy court a list of assets which included a

condominium unit in Utah and separate term life insurance

policies issued by Connecticut Mutual Life Insurance Co.

(Connecticut Mutual)4 and John Hancock Mutual Life Insurance Co.

(John Hancock).      The Connecticut Mutual and John Hancock life

insurance policies were issued to Mr. Bussell as the insured in

September 1987 and April 1990, respectively, and petitioner was

named as the beneficiary under the Connecticut Mutual policy.5

Neither life insurance policy had a cash surrender value on the

date the Bussells’ bankruptcy petition was filed.      However, under

the terms of each policy, Mr. Bussell had a right to renew the

policy without evidence of insurability.

          The Bussells also disclosed in their list of assets that

(1) Mr. Bussell was receiving monthly disability payments


      4
       Connecticut Mutual Life Insurance Co. is now known as
Massachusetts Mutual Life Insurance Co., but we shall refer to
the company as Connecticut Mutual.
      5
      We assume, as petitioner asserts, that she was also the
beneficiary under the John Hancock policy, but the record does
not clearly establish this.
                               - 7 -

totaling $45,650 on four different disability insurance policies,

and (2) Mr. Bussell had a pending lawsuit for a claim for unpaid

disability benefits against a fifth insurance company.

      The Bussells failed to include various assets in the list of

assets they submitted to the bankruptcy court.   One such asset

was a pension plan account that petitioner maintained at

Washington Mutual Bank under the name L.B. Bussell Medical Corp.

As of December 31, 1994, shortly before the Bussells filed their

bankruptcy petition, there was a balance of $284,040 in the

pension plan account.

      On April 14, 1995, the bankruptcy trustee filed a so-called

no asset report with the bankruptcy court.   On August 22, 1995,

the bankruptcy court entered an order of discharge in the

Bussells’ bankruptcy case which stated in pertinent part:    “The

above-named debtor is released from all dischargeable debts”.

VI.   Criminal Proceedings

      On July 5, 2000, the Federal grand jury for the Central

District of California returned a 17-count indictment against the

Bussells and one of their attorneys.   United States v. Bussell,

case No. SA CR 01-56(A)-AHS.   On January 31, 2002, a superseding

indictment was filed against the Bussells and their attorney.

      On February 6, 2002, at the close of the criminal trial, Mr.

Bussell died.   Although no verdict was returned as to Mr.

Bussell, petitioner was convicted of one count of violating 18
                               - 8 -

U.S.C. section 371 (conspiracy to commit an offense against or

defraud the United States), two counts of violating 18 U.S.C.

section 152(1) (concealment of assets in bankruptcy), two counts

of violating 18 U.S.C. section 152(3) (false declaration and

statement in bankruptcy), and one count of violating section 7201

(attempted evasion of payment of tax).   With regard to this last

count, the superseding indictment stated that beginning in June

1992 and continuing until at least August 1995 the Bussells

willfully attempted to evade and defeat the payment of a total of

$353,394 of the income tax they owed for 1983, 1984, 1986, and

1987 by fraudulently causing the bankruptcy court to discharge

their tax debts.

     Petitioner was sentenced to a term of incarceration and was

initially ordered to pay restitution to various creditors,

exclusive of special assessments and interest, totaling

$2,393,527.   Pursuant to this order, petitioner was directed to

pay $1,067,621.90 to the Internal Revenue Service (IRS).

Petitioner was further ordered to pay the costs of prosecution

totaling $62,214.37, pursuant to section 7201.

     Petitioner appealed to the Court of Appeals for the Ninth

Circuit, which issued an opinion affirming petitioner’s

convictions and remanding the case for further proceedings.    See

United States v. Bussell, 414 F.3d 1048 (9th Cir. 2005).

Following the remand, the Court of Appeals issued a second
                                - 9 -

opinion affirming both petitioner’s sentence and an order

directing petitioner to pay restitution of $2,284,172.87 and

prosecution costs of $55,626.09.    See United States v. Bussell,

504 F.3d 956, 963-968 (9th Cir. 2007).

VII.       Jeopardy Levies

       On or about April 30, 2002, respondent’s area director for

Los Angeles, California, made a determination that collection of

petitioners’ unpaid income tax liabilities for 1983, 1984, 1986,

and 1987 would be jeopardized by delay.    On or about April 30,

2002, respondent’s area director also entered a jeopardy

assessment under section 6861(a) of approximately $1.25 million

in respect of petitioners’ tax liability for 1996.6



       6
      After entering the jeopardy assessment for 1996, respondent
issued a notice of deficiency to petitioners for 1996. Sec.
6861(b). Petitioner filed a petition with the Court at docket
No. 15462-02 for redetermination of the deficiency.

     Respondent also issued a notice of Federal tax lien dated
May 3, 2003, with regard to petitioners’ unpaid tax liability for
1996. Petitioners requested and received an administrative
hearing with regard to the lien pursuant to sec. 6320. On Mar.
3, 2004, respondent issued to petitioners a notice of
determination sustaining the filing of the lien for 1996 but
noting that the lien had been released because petitioners had
fully paid their tax liability for 1996. Petitioners did not
file a petition with the Court challenging the notice of
determination for 1996.

     In Bussell v. Commissioner, T.C. Memo. 2005-77, affd.
without published opinion 101 AFTR 2d 2008-313, 2008-1 USTC par.
50,107 (9th Cir. 2007), the Court sustained respondent’s
determination that petitioner was liable for a substantial
deficiency for 1996, as well as a fraud penalty under sec.
6663(a). The Court also denied petitioner’s claim for relief
under sec. 6015.
                                - 10 -

     Revenue Officer Farrell Stevens (Revenue Officer Stevens)

was assigned to collect petitioners’ unpaid tax liabilities for

1983, 1984, 1986, 1987, and 1996.     On April 30, 2002, Revenue

Officer Stevens hand delivered three notices of levy to

Washington Mutual Bank.     Two of the levy notices pertained to

collection of $2,128,931.70 identified as petitioners’ unpaid tax

liabilities for 1983, 1984, 1986, and 1987.     The third levy

notice was delivered with respect to collection of petitioners’

unpaid tax liability for 1996.     In response to the levies,

Washington Mutual Bank delivered to respondent a single check for

$713,496.28.     Of that amount, approximately $150,000 came from

three of petitioners’ checking accounts, and $563,000 came from a

pension plan account petitioners maintained at the bank.

     Respondent subsequently served levies for 1983, 1984, 1986,

1987, and 1996 on Connecticut Mutual and John Hancock in respect

of the benefits payable to petitioner on term life insurance

policies issued to Mr. Bussell.     Connecticut Mutual and John

Hancock responded to the levies by transferring to respondent

$1,043,525.66 and $1 million respectively.

VIII.    Administrative and Judicial Proceedings Related to the
         Jeopardy Levies

        On May 2, 2002, 3 days after delivering the above-described

levy notices to Washington Mutual Bank, Revenue Officer Stevens

mailed to petitioners by certified mail a Notice of Jeopardy

Levy and Right of Appeal for 1983, 1984, 1986, and 1987.     The
                                 - 11 -

notice stated that petitioners were entitled to (1) request an

administrative review of the jeopardy levy determination pursuant

to section 7429 and (2) request an Appeals Office hearing

regarding the jeopardy levy determination pursuant to section

6330.

     A.      Petitioners’ Request for an Appeals Office Hearing
             Under Section 6330

        On May 13, 2002, petitioners filed with respondent pursuant

to section 6330 a handwritten Form 12153, Request for a

Collection Due Process Hearing, listing the years in dispute as

1983, 1984, 1986, 1987, and 1996.      On or about May 30, 2002,

petitioners’ representative filed with respondent a second

(typed) request for an administrative hearing.      In both requests

petitioners asserted that (1) their underlying tax liabilities

were not subject to collection because they were discharged in

bankruptcy and (2) petitioner was eligible for relief under

section 6015.

        B.   Petitioners’ Civil Complaint Filed Pursuant to Section
             7429

        On August 23, 2002, petitioners filed a complaint in the

U.S. District Court for the Central District of California,

Bussell v. Commissioner, case No. CV-02-6629 SVW, seeking review

pursuant to section 7429(b) of the jeopardy levies (described

above) and the jeopardy assessment for 1996.      Shortly after the

complaint was filed, the parties filed cross-motions for summary
                              - 12 -

judgment.   Petitioners argued that they were unable to hide or

dissipate assets because of court supervision, that the

Government was able to acquire petitioners’ assets by other

means, that other assets were available to satisfy the tax

liabilities, and that all tax penalties were discharged in

bankruptcy.

     On or about December 11, 2002, the District Court entered an

order granting the Commissioner’s motion for summary judgment and

denying petitioners’ motion for summary judgment.   The District

Court held that the Commissioner had satisfied his burden of

proof, i.e., that his jeopardy determination was reasonable,

inasmuch as petitioner’s criminal history demonstrated that

petitioner failed to report income and engaged in a scheme to

hide assets from the Commissioner in an attempt to defeat

collection of unpaid taxes.   The District Court also held that

petitioners failed to satisfy their burden of showing that the

jeopardy assessment for 1996 pursuant to section 6861(a) was not

appropriate under the circumstances.7



     7
      The District Court declined to address petitioners’
assertion that penalties assessed for 1983, 1984, 1986, and 1987
were discharged in bankruptcy. The District Court noted that the
penalties had been assessed years earlier and were not the
subject of the disputed jeopardy assessment for 1996. See
Bussell v. Commissioner, case No. CV-02-6629 SVW (C.D. Cal.
2002). The District Court suggested that the question whether
the penalties were discharged in bankruptcy could be raised in
the Tax Court or in a refund action.
                                 - 13 -

     C.   Petitioner’s Payment

     On or about May 19, 2003, petitioner remitted to respondent

a cashier’s check in the amount of $680,000.   Petitioner included

the following notation on the back of the check:   “This check is

being tendered for full payment of claimed alleged taxes,

interest, and penalties by the IRS against Letantia Bussell.    It

is tendered with full reservation of rights and under protest.”

By letter to petitioner dated May 19, 2003, Revenue Officer

Stevens acknowledged receipt of the check and indicated that

petitioners’ tax liability for 1996 was paid in full and that the

IRS would release any outstanding liens and levies for 1983,

1984, 1986, 1987, and 1996.   However, by letter dated September

10, 2003, Revenue Officer Stevens informed petitioners’ counsel

that, taking into account additional interest assessments,

petitioner still owed $541,372.24 for 1983, 1984, and 1986 and

that amount might be abated for lack of additional prepetition

assets to provide a source for collection, but that the matter

ultimately would be decided by respondent’s counsel.

     D.   Petitioner’s Refund Claim

     In 2003 petitioner submitted to respondent a Form 843, Claim

for Refund and Request for Abatement, for 1986 and 1987.

Petitioner alleged in her petition that she did not receive a

response to her claim.
                              - 14 -

     E.   Appeals Office Proceedings and Notice of Determination

     On December 1, 2003, Appeals Officer Charlotte Edginton met

with petitioner to conduct an administrative hearing pursuant to

section 6330.   On March 3, 2004, respondent issued to petitioners

a Notice of Determination Concerning Collection Action(s) Under

Section 6320 and/or 6330 (notice of determination) with respect

to the collection of their tax liabilities for 1983, 1984, 1986,

and 1987.   The notice of determination includes the following

determinations:8   (1) All legal and procedural requirements were

met; (2) petitioners were sent multiple notices and demand for

payment of the tax liabilities in question; (3) petitioners had

ample opportunity to resolve their tax matters with the

Commissioner; (4) petitioners failed to submit financial

statements as required for consideration of alternative payment

methods; (5) petitioners were precluded from challenging their

1983, 1984, 1986, and 1987 tax liabilities because respondent

issued notices of deficiency for those years; (6) petitioners’

tax liabilities for the years in issue were not discharged in

bankruptcy because petitioner was convicted of attempted evasion

of payment of those taxes under section 7201, among other crimes;

(7) Federal tax liens attached to the Bussells’ assets and


     8
      The notice of determination admitted as Exhibit 22-J is not
a complete copy of the notice of determination issued for 1983,
1984, 1986, 1987. A copy of the notice of determination,
however, was attached to petitioner’s petition, and we rely on it
for these findings.
                               - 15 -

survived any bankruptcy discharge; (8) petitioner was precluded

from asserting a claim for relief under section 6015 because her

application for section 6015 relief was unprocessable; and (9)

petitioners failed to submit any evidence to establish that the

jeopardy levies did not balance the need for efficient collection

of taxes with the legitimate concern that any collection action

be no more intrusive than necessary.    The notice of determination

also stated that the Appeals Office declined to consider the

taxable year 1996 because petitioners were engaged in a separate

collection review proceeding regarding a lien that respondent had

filed for 1996.

     Petitioners filed with the Court a timely petition and an

amendment to petition, challenging respondent’s notice of

determination.    Petitioners contend that (1) their tax

liabilities for 1983, 1984, 1986, and 1987, and interest thereon,

were discharged in bankruptcy, (2) all penalties assessed for the

years in issue, and interest thereon, were discharged in

bankruptcy, (3) the liens that respondent filed before

petitioners filed for bankruptcy did not attach to any of the

assets that respondent levied on during 2002, (4) respondent

failed to provide petitioners with notice and demand for payment

in advance of the jeopardy levies, and (5) respondent waived the

right to challenge issues (1) and (3) above.
                               - 16 -

                               OPINION

      Our review of respondent’s determination to proceed with

collection requires an understanding of the interplay between

laws governing collection of Federal income taxes and laws

extending protections to debtors who file for bankruptcy.

Consequently, we shall preface our analysis with a brief overview

of (1) the Secretary’s authority to collect Federal income taxes,

(2) the protections extended to taxpayers in collection matters

pursuant to sections 6320 and 6330, and (3) protections afforded

taxpayers under the Federal bankruptcy laws.

I.   The Secretary’s Authority To Assess and Collect Income Taxes

      The Secretary is required to make inquiries, determinations,

and assessments of all taxes imposed under the Internal Revenue

Code.   Sec. 6201(a).   An assessment is made when the liability of

the taxpayer is recorded in the Office of the Secretary.     Sec.

6203.

      Section 6301 authorizes the Secretary to collect taxes

imposed by the internal revenue laws.    As a general rule, the

Secretary is obliged, within 60 days after making an assessment

of tax under section 6203, to give notice to each person liable

for such tax stating the amount due and demanding payment

thereof.   Sec. 6303(a).   Such notice may be left at the person’s

dwelling or usual place of business or shall be sent by mail to

the person’s last known address.   Sec. 6303(a).
                                - 17 -

       A.   Liens

       Section 6321 provides that if any person liable to pay any

tax neglects or refuses to pay the same after demand, the tax and

any interest, additional amount, addition to tax, or assessable

penalty shall be a lien in favor of the United States upon all

property and rights to property, whether real or personal,

belonging to such person.    The lien imposed under section 6321

generally arises at the time the assessment is made and continues

until the tax liability is satisfied or becomes unenforceable by

reason of lapse of time.    Sec. 6322.   However, the lien imposed

under section 6321 is not valid against any purchaser, holder of

a security interest, mechanic’s lienor, or judgment lien creditor

until the Secretary files notice of the lien with the proper

State or Federal authorities.    Sec. 6323(a), (f).

       B.   Levies

       Section 6331(a) provides that, if any person liable to pay

any tax neglects or refuses to pay the tax within 10 days after

notice and demand, the Secretary is authorized to collect such

tax by levy upon all property and rights to property belonging to

such person or on which there is a lien for the payment of such

tax.    The final sentence of section 6331(a) provides:

       If the Secretary makes a finding that the collection of
       such tax is in jeopardy, notice and demand for
       immediate payment of such tax may be made by the
       Secretary and, upon failure or refusal to pay such tax,
       collection thereof by levy shall be lawful without
       regard to the 10-day period provided in this section.
                               - 18 -

      In connection with the foregoing, section 6331(d)(1) and (2)

sets forth the general rule that the Secretary must provide a

taxpayer with 30 days’ advance notice before proceeding with

collection by levy.    Nevertheless, section 6331(d)(3) provides

that paragraph (1) shall not apply to a levy if the Secretary

determines that collection of the tax is in jeopardy under the

final sentence of section 6331(a).

II.   Collection Review Proceedings Under Sections 6320 and 6330

      Section 6330(a) provides the general rule that no levy may

be made on any property or right to property of any taxpayer

unless the Secretary has provided 30 days’ advance notice to the

taxpayer of the right to an administrative hearing before the

levy is carried out.    Section 6330(f) provides, however, that if

the Secretary finds that the collection of the tax is in

jeopardy, the taxpayer shall be given the opportunity for a

section 6330 hearing within a reasonable time after the levy.

      If the taxpayer makes a timely request for an administrative

hearing, the hearing shall be conducted by the IRS Office of

Appeals (Appeals Office) before an impartial officer.    Sec.

6330(b)(1), (3).   The parameters for the hearing are set forth in

section 6330(c).   First, the Appeals officer must obtain

verification from the Secretary that the requirements of any

applicable law or administrative procedure have been met.    Sec.

6330(c)(1).   Second, the taxpayer may raise at the hearing any
                                - 19 -

issue relevant to the collection action, including spousal

defenses, challenges to the appropriateness of the collection

action, and offers of collection alternatives.     Sec.

6330(c)(2)(A).    Additionally, the taxpayer may contest the

existence and amount of the underlying tax liability, but only if

he or she did not receive a notice of deficiency or otherwise

have an opportunity to dispute the tax liability.     Sec.

6330(c)(2)(B).    The Appeals officer must make a determination

after reviewing the matters prescribed in section 6330(c)(1) and

(2) and considering whether the proposed collection action

balances the need for efficient collection of taxes with the

legitimate concern of the taxpayer that the collection should be

no more intrusive than necessary.     Sec. 6330(c)(3).

       After the Appeals Office makes a determination under section

6330(c), the taxpayer may petition the Tax Court for judicial

review.    Sec. 6330(d).   If the taxpayer’s underlying tax

liability is properly at issue, the Court reviews any

determination regarding the underlying tax liability de novo.

Sego v. Commissioner, 114 T.C. 604, 610 (2000).     The Court

reviews any other administrative determinations regarding the

proposed collection action for abuse of discretion.       Id.

III.    Protections Afforded Taxpayers Under the Bankruptcy Code

       A debtor who files a bankruptcy petition under chapter 7 of

the Bankruptcy Code shall be granted a discharge unless one of
                              - 20 -

the grounds for denial of discharge enumerated in that chapter

exists.   11 U.S.C. sec. 727(a).   Title 11 U.S.C. section 727(b)

provides in relevant part that, except as provided in 11 U.S.C.

section 523, a discharge under subsection (a) of 11 U.S.C.

section 727 discharges a debtor from personal liability for all

debts incurred before the bankruptcy petition was filed.   See

United States v. Hatton, 220 F.3d 1057, 1059-1060 (9th Cir.

2000).

     Title 11 U.S.C. section 523(a) sets forth several exceptions

to discharge under 11 U.S.C. section 727 and provides in

pertinent part:

     § 523. Exceptions to discharge

          (a) A discharge under section 727 * * * of this
     title does not discharge an individual debtor from any
     debt–-

           (1) for a tax or a customs duty-–

          (A) of the kind and for the periods specified in
     section 507(a)(2) or 507(a)(8) of this title, whether
     or not a claim for such tax was filed or allowed;

           (B) with respect to which a return, if required–-

           (i) was not filed; or

          (ii) was filed after the date on which such return
     was last due, under applicable law or under any
     extension, and after two years before the date of the
     filing of the petition; or

          (C) with respect to which the debtor made a
     fraudulent return or willfully attempted in any manner
     to evade or defeat such tax * * *
                               - 21 -

Title 11 U.S.C. section 507(a)(8) refers to certain income taxes

due for specified periods before the bankruptcy petition was

filed.    See Washington v. Commissioner, 120 T.C. 114, 121-122

(2003).    Thus, 11 U.S.C. section 523(a)(1)(C) provides that a

discharge under 11 U.S.C. section 727 does not discharge an

individual debtor with regard to certain Federal income taxes if

the debtor willfully attempted in any manner to evade or defeat

such taxes.

     A discharge under 11 U.S.C. section 727 relieves the debtor

of personal (or in personam) liability.    See, e.g., Schott v.

WyHy Fed. Credit Union, 282 Bankr. 1, 5 (B.A.P. 10th Cir. 2002).

Such a discharge, however, does not protect the debtor’s assets

if those assets were subject to a Federal tax lien that was

properly filed pursuant to section 6323 before the bankruptcy

petition was filed.    See 11 U.S.C. sec. 522(c)(2)(B).   As the

Supreme Court explained in Johnson v. Home State Bank, 501 U.S.

78, 84 (1991), a discharge of personal liability in bankruptcy

“extinguishes only one mode of enforcing a claim-–namely, an

action against the debtor in personam-–while leaving intact

another-–namely, an action against the debtor in rem.”     See

Connor v. United States, 27 F.3d 365, 366 (9th Cir. 1994);

Iannone v. Commissioner, 122 T.C. 287, 292-293 (2004); Woods v.

Commissioner, T.C. Memo. 2006-38.
                                 - 22 -

IV.   Analysis

      A.     Jurisdiction

      In the light of the relatively novel set of circumstances

that preceded the filing of the petition, we feel compelled to

briefly outline the scope of the Court’s jurisdiction in this

case.      We first note that this case comes before the Court after

respondent collected substantial amounts from petitioners for the

years 1983, 1984, 1986, and 1987 by issuing jeopardy levies.9

There is no dispute that the Court’s jurisdiction to review

collection actions under section 6330(d) vests the Court with

authority to review the Commissioner’s determination to issue a

jeopardy levy.      See Dorn v. Commissioner, 119 T.C. 356, 359

(2002); see also sec. 301.6330-1(a)(2)(ii), Proced. & Admin.

Regs.

      We also observe that although petitioners do not dispute the

specific amounts of their underlying tax liabilities for any of

the years in issue,10 they do assert that some or all of their

      9
      Although the parties stipulated that respondent issued
jeopardy levies with regard to petitioners’ unpaid taxes for
1983, 1984, 1986, 1987, and 1996, and respondent applied amounts
that he collected to each of those years, petitioners did not
challenge the notice of determination for 1996 that respondent
issued to them on Mar. 3, 2004, nor did they attempt to place the
taxable year 1996 at issue. Thus, our review is limited to
respondent’s determination to proceed with collection for 1983,
1984, 1986, and 1987.
      10
      Petitioner likewise did not challenge the statement in the
notice of determination that her claim for relief under sec. 6015
was “unprocessable” and not part of the administrative hearing.
                                                   (continued...)
                                 - 23 -

tax liabilities for the years in issue were discharged in

bankruptcy.     The Court’s jurisdiction to review a collection

action under section 6320 and/or 6330 includes the authority to

determine whether a taxpayer’s unpaid tax liabilities were

discharged in a bankruptcy proceeding.     See Swanson v.

Commissioner, 121 T.C. 111, 118-119 (2003); Washington v.

Commissioner, supra at 120-121.     A taxpayer’s assertion that his

or her tax liabilities were discharged in bankruptcy amounts to a

challenge to the appropriateness of the collection action under

section 6330(c)(2)(A).     Swanson v. Commissioner, supra at 119.

Accordingly, we have jurisdiction to review respondent’s

determination that petitioners’ tax liabilities were excepted

from discharge in the bankruptcy proceeding.     See Kendricks v.

Commissioner, 124 T.C. 69, 75 (2005); Swanson v. Commissioner,

supra at 119.

     Finally, the notice of determination includes a statement

that any question regarding the appropriateness of the disputed

jeopardy levies is moot inasmuch as petitioners’ tax liabilities

for the years in issue were fully paid by application of the

amounts collected through the jeopardy levies and petitioner’s

payment in May 2003.11     We conclude that this matter is not moot.

     10
      (...continued)
Under the circumstances, petitioner is deemed to have conceded
this issue. See Rule 331(b)(4).
     11
          Respondent did not assert that this matter is moot in his
                                                       (continued...)
                                - 24 -

     When the Commissioner determines that collection of tax is

in jeopardy, the taxpayer is not afforded a prior opportunity for

a hearing under section 6330 to challenge the appropriateness of

the levy before it is issued.    See sec. 6330(f)(1).   In

recognition of this reality, section 6330(f) provides that the

taxpayer against whom a jeopardy levy is issued “shall be given

the opportunity for the hearing described in [section 6330]

within a reasonable time after the levy.”    The right to a hearing

conferred by section 6330(f) is not limited to situations where

some portion of the taxpayer’s tax liability remains unpaid.   In

sum, subsections (d) and (f) of section 6330 confer upon a

taxpayer against whom a jeopardy levy has been issued an

unqualified right to a postlevy hearing (if timely requested) and

judicial review by this Court, regardless of whether the jeopardy

levy resulted in the seizure of assets sufficient to fully pay

the disputed tax liabilities.    See Dorn v. Commissioner, supra.

     Consistent with the foregoing, the issues we are called upon

to decide are (1) whether the requirements of all applicable laws

and administrative procedures were met in respect of the disputed

jeopardy levies, and (2) the related questions whether

petitioners’ tax liabilities were discharged in bankruptcy and



     11
      (...continued)
pleadings or at trial. Respondent made a passing reference to
mootness in a footnote in his opening brief, but he did not offer
any meaningful discussion with regard to the issue.
                                - 25 -

whether respondent improperly levied on certain of petitioners’

assets.12

     B.     Dischargeability of Unpaid Taxes

     The notice of determination states the Appeals officer

concluded petitioners’ tax liabilities for the years in issue

were excepted from discharge in bankruptcy under 11 U.S.C.

section 523(a)(1)(C) and therefore respondent was free to proceed

with collection.     Petitioners contend that the Appeals officer

erred in this determination.

     Title 11 U.S.C. section 523(a)(1)(C) excepts from discharge

a debtor’s liability for taxes if the debtor “willfully attempted

in any manner to evade or defeat such tax”.     Although bankruptcy

courts normally make determinations regarding the

dischargeability of specific debts, nonbankruptcy courts may

exercise jurisdiction to determine the applicability of the

exceptions to discharge enumerated in 11 U.S.C. section 523(a)

(other than the exceptions contained in subsection (a)(2), (4),


     12
      In connection with the argument that some or all of their
taxes for the years in issue were discharged in bankruptcy,
petitioners erroneously maintain that (1) they are entitled to a
determination that they overpaid their taxes, and (2) the Court
has the authority under sec. 6512(b) to order respondent to
process a refund. To the contrary, we recently held in Greene-
Thapedi v. Commissioner, 126 T.C. 1, 8-13 (2006), that sec. 6330
does not provide this Court with jurisdiction to determine an
overpayment or to order a refund or credit of taxes paid. On the
other hand, we also noted in Greene-Thapedi v. Commissioner,
supra at 9 n.13, that the Court has inherent equitable powers to
order the Commissioner to return to a taxpayer property that was
improperly levied upon.
                              - 26 -

and (6)).   See 4 Collier on Bankruptcy, par. 523.03, at 523-19 to

523-21 (March 2006).   As we explained in Swanson v. Commissioner,

supra, the question whether a taxpayer’s debts are excepted from

discharge may have a direct bearing on whether the Commissioner’s

determination in a collection action should be sustained.

     Neither the Bankruptcy Code nor the Federal Rules of

Bankruptcy Procedure impose a time limit or deadline in respect

of a determination of the applicability of an exception to

discharge under 11 U.S.C. section 523(a)(1)(C).   See Fed. R.

Bankr. P. 4007(b) (a complaint that a debt is excepted from

discharge may be filed anytime during a bankruptcy case, and if

the case is closed, the case may be reopened for the purpose of

filing such a complaint); see also 4 Collier on Bankruptcy, par.

523.04, at 523-23 (September 2005) (“If the dischargeability

issue is not raised during the bankruptcy case, it may be

determined potentially in the state court or other nonbankruptcy

court in an action initiated by the debtor or as an affirmative

defense in an action initiated by the creditor.”).13

     13
      We reject petitioners’ contention that respondent was
obliged to bring an action in the bankruptcy court to revoke
petitioners’ discharge under 11 U.S.C. sec. 727(d) and (e)
(revocation of discharge obtained through debtor’s fraud). An
action under 11 U.S.C. sec. 727(e)(1) to revoke a discharge
extends to all of the debtor’s debts and constitutes an action
that is distinct from the two-party dispute contemplated in an
action to determine whether a particular tax debt is excepted
from discharge under 11 U.S.C. sec. 523(a). See Menk v.
Lapaglia, 241 Bankr. 896, 906-907, 911 (B.A.P. 9th Cir. 1999)
(recognizing the distinctions between the two actions); see also
                                                   (continued...)
                              - 27 -

     The exception to discharge under 11 U.S.C. section

523(a)(1)(C) is applicable if the following elements are present:

(1) The debtor engaged in an affirmative act or omission to evade

or defeat the payment or collection of tax, and (2) the debtor

acted willfully.   See United States v. Jacobs, 490 F.3d 913, 921

(11th Cir. 2007) (and cases cited therein); United States v.

Fegeley, 118 F.3d 979, 983-984 (3d Cir. 1997).    A debtor acts

willfully under 11 U.S.C. section 523(a)(1)(C) by voluntarily and

intentionally violating a known legal duty.     Griffith v. United

States, 206 F.3d 1389, 1396 (11th Cir. 2000).

     Respondent avers that petitioner is collaterally estopped

from denying that her tax liabilities for the years in issue were

excepted from discharge under 11 U.S.C. section 523(a)(1)(C)

because petitioner was convicted of willfully attempting to evade

the payment of her tax liabilities for 1983, 1984, 1986, and 1987

under section 7201.14

     13
      (...continued)
6 Collier on Bankruptcy, par. 727.01[1], at 727-8 (June 2006)
(“The concept of nondischargeability of a particular debt under
section 523 is not to be confused with denial of discharge for
all debts under section 727.”).
     14
      Petitioners contend that respondent did not properly plead
collateral estoppel in his answer. We disagree. The notice of
determination includes a statement that petitioner’s tax
liabilities were not dischargeable, as a result of petitioner’s
criminal conviction under sec. 7201, and petitioners specifically
challenged this point in their petition. Moreover, respondent
addressed the matter in his answer by admitting that collateral
estoppel would not be applicable if petitioner’s convictions were
overturned on appeal. In short, both parties understood that
                                                   (continued...)
                               - 28 -

     As explained by the Supreme Court in Montana v. United

States, 440 U.S. 147, 153 (1979), the doctrine of issue

preclusion, or collateral estoppel, provides that, once an issue

of fact or law is “actually and necessarily determined by a court

of competent jurisdiction, that determination is conclusive in

subsequent suits based on a different cause of action involving a

party to the prior litigation.”    See Parklane Hosiery Co. v.

Shore, 439 U.S. 322, 329 (1979).    Collateral estoppel is a

judicially created equitable principle the purposes of which are

to protect parties from unnecessary and redundant litigation, to

conserve judicial resources, and to foster certainty in and

reliance on judicial action.    Montana v. United States, supra at

153-154; United States v. ITT Rayonier, Inc., 627 F.2d 996, 1000

(9th Cir. 1980).

     It is well settled that bankruptcy courts may apply the

doctrine of collateral estoppel in making dischargeability

determinations.    See Grogan v. Garner, 498 U.S. 279, 285 n.11

(1991); Simone v. United States, 252 Bankr. 302, 306-307 (Bankr.

E.D. Pa. 2000).    Inasmuch as this Court has undertaken to

determine in the disposition of this collection review proceeding

whether petitioners’ tax liabilities were excepted from

discharge, and with a view to furthering the policies underlying


     14
       (...continued)
application of the doctrine of collateral estoppel was a disputed
issue.
                              - 29 -

the doctrine of collateral estoppel, we conclude that the

doctrine may be asserted and considered by the Court in this

collection review proceeding under section 6330.

     In Peck v. Commissioner, 90 T.C. 162, 166-167 (1988), affd.

904 F.2d 525 (9th Cir. 1990), the Court identified the following

five conditions that must be satisfied before collateral estoppel

may be applied in the context of a factual dispute:   (1) The

issue in the second suit must be identical in all respects with

the issue decided in the first suit, (2) the issue in the first

suit must have been the subject of a final judgment entered by a

court of competent jurisdiction, (3) the person against whom

collateral estoppel is asserted must have been a party or in

privity with a party in the first suit, (4) the parties must

actually have litigated the issue in the first suit and

resolution of the issue must have been essential to the prior

decision, and (5) the controlling facts and applicable legal

principles must remain unchanged from those in the first suit.

See United States IRS v. Palmer, 207 F.3d 566, 568 (9th Cir.

2000) (citing Pena v. Gardner, 976 F.2d 469, 472 (9th Cir.

1992)).   We shall examine each of these conditions in turn.

     Section 7201 provides in pertinent part that “Any person who

willfully attempts in any manner to evade or defeat any tax

imposed by this title or the payment thereof shall * * * be

guilty of a felony”.   We note that section 7201 encompasses two

closely related but distinct crimes:   (1) An attempt to evade or
                              - 30 -

defeat any tax (evasion of assessment),15 and (2) an attempt to

evade or defeat the payment of any tax (evasion of payment).   See

Sansone v. United States, 380 U.S. 343, 354 (1965) (citing Lawn

v. United States, 355 U.S. 339 (1958)).   Petitioner was convicted

of attempting to evade the payment of her taxes for the years in

issue.

     To prove that a taxpayer attempted to evade payment of tax,

the Government must establish that the taxpayer failed to pay a

tax imposed under the Internal Revenue Code,16 the taxpayer

engaged in an affirmative act to evade payment, and the taxpayer

acted willfully.   See United States v. Schoppert, 362 F.3d 451,

454-456 (8th Cir. 2004).   Like the willfulness element under 11

U.S.C. section 523(a)(1)(C), willfulness for purposes of section

7201 requires proof that the taxpayer voluntarily and

intentionally violated a known legal duty.   Cheek v. United

States, 498 U.S. 192, 201 (1991); United States v. Pomponio, 429

U.S. 10, 12 (1976).   Because the elements necessary for a

     15
      To prove that a taxpayer attempted to evade assessment of
tax, the Government normally must establish three elements:
willfulness, the existence of a tax deficiency, and an
affirmative act constituting an evasion or attempted evasion of
tax. See Sansone v. United States, 380 U.S. 343, 351 (1965);
United States v. Wilkins, 385 F.2d 465, 472 (4th Cir. 1967).
     16
      In an evasion of payment case, the Government normally is
not required to show that a tax deficiency exists because the
underlying tax liability has been assessed but remains unpaid.
See United States v. Conley, 826 F.2d 551, 557 (7th Cir. 1987)
(taxpayer filed timely and accurate returns reporting tax due but
concealed his assets to evade payment); United States v. Hook,
781 F.2d 1166, 1168-1169 (6th Cir. 1986) (same).
                              - 31 -

conviction under section 7201 overlap with the elements necessary

to establish the applicability of the exception to discharge

under 11 U.S.C. section 523(a)(1)(C), we conclude the first

condition for collateral estoppel is present.

     Petitioner was charged in a single count of the superseding

indictment with violating section 7201 by willfully attempting to

evade and defeat the payment of income taxes she owed for 1983,

1984, 1986, and 1987.   The superseding indictment alleged that

petitioner fraudulently caused the bankruptcy court to discharge

her tax debts for the years in issue.   When an act of evasion of

payment of taxes involves transfers of funds or concealing assets

that cannot logically be assigned to a particular taxable year,

section 7201 permits a unit of prosecution charging an evasion of

payment of taxes owed for a group of tax years.   See United

States v. Pollen, 978 F.2d 78, 85-87 (3d Cir. 1992).   In United

States v. Shorter, 809 F.2d 54, 56-58 (D.C. Cir. 1987), the court

explained that tax evasion covering several taxable years may be

charged in a single count where the defendant has allegedly

engaged in a course of conduct directed at evading payment of

those taxes.

     After a hard-fought and lengthy trial, petitioner was

convicted of several crimes, including a violation of section

7201, as outlined above, and each such conviction was upheld on

appeal.   See United States v. Bussell, 414 F.3d at 1052.

Consequently, we conclude that the second, third, and fourth
                               - 32 -

conditions for the application of collateral estoppel are

present.   Specifically, petitioner was the defendant in the

earlier criminal proceeding, the parties litigated the charge

that petitioner violated section 7201, and petitioner’s

conviction under section 7201 was affirmed by a final judgment

entered by the Court of Appeals for the Ninth Circuit.

     Finally, there is no dispute that the controlling facts and

legal principles remain unchanged from the time of the criminal

proceeding to the present.   Consistent with the foregoing, we

hold that petitioner is collaterally estopped from contesting

respondent’s determination that her tax liabilities for the years

in issue were excepted from discharge under 11 U.S.C. section

523(a)(1)(C).17   See Grothues v. IRS, 226 F.3d 334, 339 (5th Cir.

2000) (taxpayer estopped from challenging 11 U.S.C. section

     17
      Petitioners make the point that Mr. Bussell was not
convicted of tax evasion or any other crime, and therefore, the
doctrine of collateral estoppel does not apply to the Estate of
John Bussell. As discussed in detail in this Opinion, however,
we conclude that petitioner is collaterally estopped from
contesting respondent’s determination that her tax liabilities
for the years in issue were excepted from discharge under 11
U.S.C. sec. 523(a)(1)(C). Further, we observe that petitioner
resides in California, a community property State, and there has
been no showing that respondent levied upon anything other than
the Bussells’ “community property” under California law. See,
e.g., Ordlock v. Commissioner, 126 T.C. 47, 58 (2006) (citing
McIntyre v. United States, 222 F.3d 655 (9th Cir. 2000), for the
proposition that under California law the Commissioner may
collect one spouse’s separate tax liability out of community
assets). Consequently, absent any indication that respondent
levied on separate property of the Estate of John Bussell, the
nonapplicability of collateral estoppel as to the Estate of John
Bussell is simply irrelevant to the question concerning the
appropriateness of the disputed collection action.
                              - 33 -

523(a)(1)(C) discharge exception because taxpayer pleaded guilty

to evading the payment of excise taxes under section 7201);

Simone v. United States, 252 Bankr. 302 (Bankr. E.D. Pa. 2000).

     Petitioner seeks to avoid the application of collateral

estoppel by arguing that it is possible the jury decided that she

was guilty of violating section 7201 because she attempted to

evade the payment of tax for one or more (but not all) of the

years in issue.   To the contrary, the Government charged

petitioner with a single count of violating section 7201 by

engaging in a course of conduct intended to evade the payment of

taxes for each of the years in issue.   As previously mentioned,

section 7201 permits a unit of prosecution (a single count)

charging evasion of payment of taxes owed for a group of tax

years in a case (such as the present case) where it is not

practicable to assign to a particular taxable year the value of

assets a taxpayer attempted to hide from the Commissioner.    See

United States v. Pollen, supra at 85-87.   Moreover, the record

clearly shows that, before filing for bankruptcy, petitioners

failed to pay substantial amounts of their tax liabilities for

each of the years in issue.   There is no indication that

petitioners attempted to contest that fact in the criminal case,

and it is evident that any attempt to do so would have been

futile.   Finally, what the Government alleged and proved to the

satisfaction of the jury in petitioner’s criminal case was that

petitioners failed to disclose all of their assets in the
                              - 34 -

bankruptcy proceeding in a willful attempt to use the bankruptcy

proceeding as a means to evade the payment of their tax

liabilities for the years in issue.     Petitioner simply cannot

relitigate these facts.

     Petitioner also asserts that the exception to discharge

under 11 U.S.C. section 523(a)(1)(C), which uses the past tense

in referring to a debtor who “willfully attempted” to evade or

defeat a tax, is applicable only if the debtor attempted to

defeat or evade taxes before filing for bankruptcy; i.e.,

prepetition.   Petitioner reasons that, because the superseding

indictment stated that petitioner violated section 7201 by acts

committed both prepetition and postpetition,18 the possibility

exists that the jury based its guilty verdict solely on

petitioner’s postpetition activities.

     Petitioner does not cite any case in which 11 U.S.C. section

523(a)(1)(C) has been interpreted in this fashion, and we are not

aware of such a case.   In any event, petitioner’s argument is

strained and unconvincing--we see no justification for limiting

the scope of the exception to discharge set forth in 11 U.S.C.

section 523(a)(1)(C) to a taxpayer’s prepetition activities when

opportunities to deceive the Commissioner and the bankruptcy

court are available throughout a bankruptcy proceeding.    In sum,


     18
       The superseding indictment referred to petitioner’s course
of conduct between June 1992 through at least Aug. 22, 1995--the
latter being the date the bankruptcy court issued its discharge
order.
                               - 35 -

we reject petitioner’s argument and conclude that the plain

language of 11 U.S.C. section 523(a)(1)(C) is properly read as

excepting from discharge any tax that petitioner attempted to

defeat or evade either before or during the bankruptcy

proceeding.

     C.   Dischargeability of Interest

     Petitioners contend that the bankruptcy court’s discharge

order relieved them of liability for interest accrued on their

unpaid tax liabilities.   However, interest accrued on a tax

liability excepted from discharge is also nondischargeable.    See

Bruning v. United States, 376 U.S. 358, 360 (1964); Ward v. Board

of Equalization (In re Artisan Woodworkers), 204 F.3d 888, 891

(9th Cir. 2000).   Because petitioners’ 1983, 1984, 1986, and 1987

tax liabilities are excepted from discharge, they remain liable

for the interest that accrued on those liabilities.

     D.   Dischargeability of Penalties

     The parties agree that the penalties respondent assessed

against petitioners for the years in issue were discharged under

11 U.S.C. section 523(a)(7)(B), which provides for the discharge

of any tax penalty “imposed with respect to a transaction or

event that occurred before three years before the date of the

filing of the petition”.19   Respondent apparently does not



     19
      The Bussells filed their bankruptcy petition on Mar. 7,
1995, and their unpaid income tax liabilities for 1983, 1984,
1986, and 1987 arose more than 3 years before that date.
                              - 36 -

dispute that there is no exception to discharge for these

penalties because 11 U.S.C. section 523(a)(1)(A), which refers to

11 U.S.C. section 507(a), excepts from discharge only priority

tax penalties, a term defined in 11 U.S.C. section 507(a)(8)(G)

as penalties “in compensation for actual pecuniary loss.”

Respondent acknowledges that the penalties assessed against

petitioners were not “pecuniary loss” penalties.   Respondent

argues, however, that he was free to collect the penalties in

question because the notice of Federal tax lien filed with the

Los Angeles County Recorder’s Office in March 1994 attached to

certain of the Bussells’ assets before they filed their

bankruptcy petition.

     A Federal tax lien that is properly filed before a debtor

files for bankruptcy attaches to the debtor’s property and is not

extinguished by a subsequent bankruptcy discharge.   See 11 U.S.C.

sec. 522(c)(2)(B); Johnson v. Home State Bank, 501 U.S. at 84;

Connor v. United States, 27 F.3d at 366; Iannone v. Commissioner,

122 T.C. at 292-293.   On the other hand, a prepetition lien does

not attach to property acquired by the debtor after a bankruptcy

petition is filed.   See, e.g., United States v. McGugin (In re

Braund), 423 F.2d 718, 718-719 (9th Cir. 1970).

     Respondent contends that the notice of Federal tax lien

filed with the Los Angeles County Recorder’s Office attached to

the pension plan account that petitioners maintained at

Washington Mutual Bank and to the Connecticut Mutual and John
                                - 37 -

Hancock term life insurance policies and therefore respondent was

justified in levying upon and applying the proceeds from those

assets to satisfy the penalties in question.20

     Petitioners do not challenge the validity of respondent’s

lien, nor do they dispute that the Bussells owned the pension

plan account and the life insurance policies when they filed

their bankruptcy petition.   Petitioners argue instead that

respondent failed to prove that those assets had sufficient value

as of the date of the bankruptcy filing to offset all of the

penalties in question.   As petitioners see it, respondent must

have improperly collected petitioners’ postpetition assets and

applied the proceeds against petitioners’ penalties.   Petitioners

contend that they are entitled to a refund of any amounts that

respondent collected in violation of the bankruptcy discharge as

it pertains to tax penalties.

     This is not a case in which the levies in question were

preceded by an invalid assessment, see Chocallo v. Commissioner,

T.C. Memo. 2004-152, nor (as discussed below) did respondent fail

to adhere to any of the statutory provisions governing jeopardy

levies, see Zapara v. Commissioner, 124 T.C. 223 (2005), as


     20
      We reject petitioners’ assertion that respondent “waived”
the right to make this argument. To the contrary, although the
issue was discussed in the notice of determination, petitioners
did not address it in their petition. Nevertheless, because the
parties stipulated matters related to this issue and developed
the issue through testimony at trial, we conclude the issue was
tried by consent of the parties and is properly before the Court.
See Rule 41(b).
                              - 38 -

supplemented 126 T.C. 215 (2006).   Respondent was entitled,

pursuant to the notice of Federal tax lien filed in March 1994,

to levy upon prepetition assets to satisfy petitioners’ tax

liabilities, including the discharged penalties.   Because

respondent had the right to proceed in rem against petitioners’

prepetition assets, respondent’s decision to pursue a jeopardy

levy was appropriate and was not an abuse of discretion.

     Because respondent had the right to proceed in rem against

prepetition assets to satisfy the discharged penalties,

petitioners’ contention that they are entitled to a refund to the

extent respondent may have improperly applied proceeds of

postpetition assets in partial satisfaction of the discharged

penalties is not relevant to the issue before us--whether

respondent’s use of a jeopardy levy was appropriate.

Petitioners’ contention may be relevant in an action seeking

refund of an overpayment.   See sec. 6342(b).   However, any ruling

by this Court on that subject would amount to an advisory

opinion.   See, e.g., Greene-Thapedi v. Commissioner, 126 T.C. 1,

13 (2006).

      For the reasons already described, we do not have to decide

the value of the pension plan account21 or the value of the life


     21
       The record shows that the Bussells’ pension plan account
had substantial value on the date the bankruptcy petition was
filed. Revenue Officer Stevens testified that the prepetition
value of the pension plan was $284,040 and that he determined the
value from account statements and other documents sent to him by
                                                   (continued...)
                              - 39 -

insurance policies22 on the date the Bussells filed their

bankruptcy petition in order to decide whether the jeopardy levy

was appropriate.   We conclude only that respondent was entitled

to levy on all of these assets and apply the proceeds against

petitioners’ unpaid tax liabilities, interest thereon, and the

penalties in question.

     E.   Satisfaction of Notice Requirements for Collection

     Petitioners contend that the Appeals officer erroneously

concluded that petitioners received proper notice before the

jeopardy levies were served on Washington Mutual Bank.

Specifically, petitioners contend that respondent failed to

provide them with notice and demand for immediate payment and, as

a result, they were denied the opportunity to fail or refuse to

pay their tax liabilities before respondent served the jeopardy

levies.   As explained below, petitioners simply misconstrue the

applicable statutory provisions.




     21
      (...continued)
the plan administrator and by petitioners’ representative at that
time.
     22
      A term life insurance policy may have value to the extent
(1) the insured has the right to renew the policy at the end of
the term regardless of his or her medical condition, and (2) the
beneficiary of the policy has the right to receive death benefits
if the insured dies during the period the policy is in effect.
See Minnesota Mut. Life Ins. Co. v. Ensley, 174 F.3d 977, 984 n.3
(9th Cir. 1999); Elfmont v. Elfmont, 891 P.2d 136, 141-142 (Cal.
1995) (citing Pritchard v. Logan (Estate of Logan), 236 Cal.
Rptr. 368, 371 (Ct. App. 1987)).
                              - 40 -

     The first sentence of section 6331(a) provides that, if any

person liable to pay any tax neglects or refuses to pay the tax

within 10 days after notice and demand, the Secretary is

authorized to collect such tax by levy upon all property and

rights to property belonging to such person or on which there is

a lien for the payment of such tax.    The final sentence of

section 6331(a) provides that if the collection of tax is in

jeopardy and the Commissioner finds it necessary to expedite

collection, the normal 10 days’ advance notice requirement may be

set aside and the Commissioner may instead serve the taxpayer

with a notice and demand for immediate payment.    Petitioners

assert that respondent was obliged under the last sentence of

section 6331(a) to provide them with notice and demand for

immediate payment before proceeding with the jeopardy levies in

dispute.   We disagree.

     The record shows that respondent complied with the first

sentence of section 6331(a) by sending the Bussells multiple

notices of balance due with regard to their unpaid taxes for the

years in issue during 1992 and 1993.    In addition, respondent

sent them notices of intent to levy for each of the years in

issue during 1993, and respondent filed Federal tax liens for the

years in issue during 1994.   All of these collection notices were

issued well in advance of the jeopardy levies which were served

in 2002.   It is well settled that a notice of balance due

constitutes a notice and demand for payment within the meaning of
                              - 41 -

section 6303(a).   See Hughes v. United States, 953 F.2d 531, 536

(9th Cir. 1992); see also Hansen v. United States, 7 F.3d 137,

138 (9th Cir. 1993); Craig v. Commissioner, 119 T.C. 252, 262-263

(2002).

     Considering that respondent fully complied with the first

sentence of section 6331(a) and petitioners repeatedly failed to

pay their taxes for the years in issue, respondent was under no

obligation to provide petitioners with any additional notice and

demand for payment before serving the jeopardy levies in

question.   Requiring a notice and demand for immediate payment in

all jeopardy situations, as petitioners suggest, is inconsistent

with both section 6331(d)(3), which provides that the

Commissioner is not required to give a taxpayer any notice of his

intent to levy if collection is in jeopardy, and section

7429(a)(1)(B), which provides that the Commissioner has 5 days

from the date of a jeopardy levy to give the taxpayer written

notice of the information upon which he relied in determining

that collection was in jeopardy.   Simply put, by the time

respondent determined that collection of petitioners’ tax

liabilities was in jeopardy, he had already complied with the 30

days’ advance notice requirement, and therefore he was free to

serve the jeopardy levies in dispute.23


     23
       We also note that the last sentence of sec. 6331(a) is
permissive in that it states that the Secretary may issue a
notice and demand for immediate payment. Compare sec. 6861(a),
                                                   (continued...)
                               - 42 -

      Petitioners received each collection notice that they were

entitled to under the law.    In addition to providing petitioners

with notice and demand for payment, respondent complied with

sections 6330(f) and 7429(a)(1)(B) by providing petitioners with

notice of the jeopardy levies and of their rights to

administrative and judicial review of the levies 3 days after the

levies were served.    Petitioners took full advantage of both

avenues of review.

V.   Conclusion

      We conclude that respondent did not abuse his discretion in

determining that it was appropriate to proceed with collection by

jeopardy levy.    The Appeals officer determined that all

procedural requirements were met, addressed petitioners’

arguments raised at the Appeals Office hearing, and balanced the

need for efficient collection of taxes against petitioners’

concern that the collection method was overly intrusive.

Petitioners’ unpaid tax liabilities and the interest accrued

thereon were not discharged in bankruptcy, and respondent held a

lien on petitioners’ property that survived bankruptcy and

provided an avenue for respondent to collect some, if not all, of

the penalties petitioners owed.




      23
      (...continued)
which provides that in a case of jeopardy the Secretary shall
immediately assess such deficiency and notice and demand shall be
made for the payment.
                             - 43 -

     We have considered the remaining arguments of both parties

for results contrary to those discussed herein, and to the extent

not discussed above, conclude those arguments are irrelevant,

moot, or without merit.

     To reflect the foregoing,


                                        Decision will be entered

                                   for respondent.